OPINION — AG — **** AUTHORIZED USES OF COURT FUND **** UNDER THE PROVISIONS OF HOUSE BILL 1013, FIRST SESSION, 33RD LEGISLATURE (1971) GAS, WATER, ELECTRICITY USED IN THE COURTROOM, JUDGE'S CHAMBERS, AND COURT CLERK'S OFFICE MAY NOT BE PAID FROM THE COURT FUND. THE WORD "MAINTENANCE" AS USED IN SECTION 1(B)(6) OF HOUSE BILL 1013 DOES INCLUDE JANITORIAL SERVICES NECESSARY FOR THE COURTROOMS, JUDGE'S CHAMBERS, AND THE COURT CLERK'S OFFICES, AND THE COST OF THESE SERVICES MAY BE PAID FROM THE COURT FUND. THE COURT FUND MAY NOT BE USED TO RENT OFFICE SPACE FOR JUDGE'S OFFICES IN A BUILDING OTHER THAN THE COURTHOUSE. THE COURT FUND MAY NOT BE USED TO PAY FOR SECRETARIAL HELD FOR JUDGES. CITE: 20 O.S. 1970 Supp., 1304 [20-1304], OPINION NO. 69-209 (MARVIN C. EMERSON) ** SEE: OPINION NO. 73-231 (1973) **